          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 1 of 41




                   UNITED STATES DISTRICT COURT

            FOR THE SOUTHERN DISTRICT OF NEW YORK



ROBERTO CARMONA

(AKA: ROBERTO CONTRERAS)

                              Petitioner,

v.

UNITED STATES OF AMERICA

                              Respondent.




PETITION FOR WRIT OF ERROR CORAM NOBIS OR WRIT OF AUDITA

QUERELA PURSUANT TO 28 U.S.C. § 1651 (A) OR AMENDED PETITION

 FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241 (C)/§

           2254 And SWORN DECLARATION IN SUPPORT OF

                            MOTION/PETITION

            COMES NOW the Movant/Petitioner, ROBERTO CARMONA (AKA:

ROBERTO CONTRERAS), who herewith files his Sworn Declaration, Motion to

Vacate Conviction Under Petition for Writ of Error Coram Nobis or Writ of Audita

Querela pursuant to 28 U.S.C. § 1651 (a) or Amended Petition for Writ of Habeas


                                        1
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 2 of 41




Corpus pursuant to 28 U.S.C. § 2241 (c) (3)/§ 2254 and Memorandum of Law

(attached as a separate document). In support, Mr. Carmona states as follows:


STATEMENT OF FACTS AND PROCEEDINGS:


      On March 31, 1999, 35 years of age, Mr. Carmona was sentenced to “three

years to life in prison” following a guilty plea to an offense of Criminal Possession

of a Controlled Substance in violation of New York State Penal Law Section 220.18,

a Class A-II Felony. See, Decision & Order in 1998-512, Supreme Court of the

State of New York, County of Rockland, Attached to separately filed Memorandum

as “Memorandum Exhibit” A. Because of the guilty plea and conviction in the

criminal case, Mr. Carmona subsequently was deported from the United States

following a hearing before the United States Immigration and Naturalization

Service, but the sentence imposed by the Court does not require deportation as part

of the punishment.


      At the time of Mr. Carmona’s plea, he was not a citizen of the United States,

but on September 18, 2004, in Onondaga County, Syracuse, New York, Mr.

Carmona (Roberto Contreras Lebran) and Cindy Mamm formally were married at

Dewitt Community Church, and they now have four American-born children. Mr.

Carmona has been the sole support of his family, and they care for each other deeply.



                                          2
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 3 of 41




      In his Plea Agreement with the Government, Mr. Carmona had continued to

maintain that he did not know that there were drugs in the vehicle at the time of his

arrest. The PreSentence Report reflected that Mr. Carmona was under-educated;

spoke little English; understood little English, and he had had no prior arrests or

convictions. Frightened by the police intervention, when the other individual in the

vehicle bolted and ran. Mr. Carmona reacted to that man’s sudden flight, and he

“ran, and there was a quantity of drugs recovered in the car, and that's what this is

about.” See, Sentencing Transcript, Attached as Memorandum Exhibit B at 5. At

sentencing, County Court Judge William Kelly, told Mr. Carmona that if he persisted

in that claim, the court could not continue with sentencing, but it would permit Mr.

Carmona to take back his guilty plea and proceed to trial. Memorandum Exhibit B

at 3. However, there were serious potential consequences to electing trial, and Mr.

Carmona apparently decided to admit guilt in light of the Government’s

“recommendation of a minimum sentence of three years to life” or going to trial and

facing the possibility, if convicted, of 15 years in prison. Memorandum Exhibit B at

3. The record does not reflect that Mr. Carmona was provided with or exercised his

right to consult with his attorney at that time, but it does reflect that Mr. Carmona

needed an interpreter and, in fact, spoke very little English. Memorandum Exhibit B

at 4. The Presentence also noted that Mr. Carmona apparently was “somewhat

confused … and very remorseful.” Memorandum Exhibit B at 5. Mr. Carmona also

                                          3
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 4 of 41




was advised of his right to appeal, and Judge Kelly mentioned that the “Notice of

Appeal is in English, but I will have the official court interpreter make sure that the

Defendant understands it, and will we provide something from our office in

Spanish.” Memorandum Exhibit B at 6-8. It must be emphasized that although

the Court clearly recognized Mr. Carmona’s impediments regarding the

consequences of going forward with a guilty plea and with Mr. Carmona’s

limited understanding of the English language and of the proceedings, the record

is entirely silent on the essential consequence of deportation. No one, not Court,

Interpreter, Defense Counsel, Prosecutor, U.S. Marshal or anyone else in that

courtroom at sentencing, ever advised Mr. Carmona that one of the potential

consequences of a conviction for drug possession was deportation.


      At the time of sentencing, Mr. Carmona’s attorney, Elizabeth O’Connor, had

been advised previously by Mr. Carmona of his family ties and obligations to his

wife and children. However, none of this was brought before the Court in mitigation

of sentence. In addition, the Sentencing Transcript is entirely silent as to possible

immigration consequences that Mr. Carmona would suffer when convicted of the

underlying crime that, under both statute and immigration law, would be considered

both a crime of moral turpitude and an aggravated felony that guaranteed that Mr.

Carmona would be deported away from his wife and family and from this country.



                                          4
           Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 5 of 41




      Nonetheless, even at the time prior to and during his plea, when there was still

time to act to mitigate the possibility of a deportable plea and sentence, Mr. Carmona

was not advised by either his counsel or by the Court that his plea would have

negative immigration consequences. (See Sworn Declaration of Roberto Carmona

[aka Roberto Contreras] annexed hereto as Memorandum Exhibit D). Had Mr.

Carmona been aware of the negative immigration consequences of his plea to

include deportation from the United States, a permanent bar to re-entry to the United

States, denial of naturalization of citizenship to the United States and denial of other

civil liberties, he would have rejected the District Attorney's plea offer and insisted

instead on a trial on the charges in the Indictment.


      Mr. Carmona was provided a court-appointed lawyer, Elizabeth O’Connor,

Esq. who, unknown to Mr. Carmona, not only suffered from ignorance of the law

relative to deportation and the potential consequences of an “aggravated felony”

conviction, but Ms. O’Connor was “sleeping with the enemy.” Attorney O’Connor

was acting to defend Mr. Carmona and, at the same time, acting to cross-examine a

Government witness who would be called to testify against Mr. Carmona.

Substantial questions of conflict that were not known by Mr. Carmona until after his

conviction arise from the record, including but not limited to, questions as to Ms.

O’Connor’s secret intimate romantic relationship with a police officer who was

involved in the case.

                                           5
           Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 6 of 41




      The count with which Mr. Carmona was charged, pleaded guilty to and was

convicted and sentenced, as described by the Government, is classed as an

“aggravated felony ” under 8 U.S.C. § 1101 (a) (43) (N). Section 8 U.S.C. § 237 (a)

(2) (A) states that “[a]ny alien who is convicted of an aggravated felony at any time

after admission is deportable.” An aggravated felony also renders Mr. Carmona

ineligible for bond; ineligible for virtually every type of relief from deportation and

ineligible for any plausible future opportunity of re-entering the United States to live

with his wife and American-born children.


      The facts and the record reveal that Mr. Carmona was not fully advised of the

charges against him, of the burden of proof on the Government or of what options

were available to the defense to prove or disprove the case and/or to negotiate a plea

that would avoid an aggravated felony. Mr. Carmona was not told by anyone of

possible options available to him, or even whether those options would not be made

available by the Government, and his counsel never had any enlightened discussion

with Mr. Carmona about the possibility of attempting to negotiate a plea agreement

to charges that would not be classed as aggravated felonies. Mr. Carmona’s attorney

never provided information to enable him to understand either the immigration

consequences or other ramifications and consequences of conviction following a

trial versus opportunities that could be available under a well-negotiated and well-

constructed plea agreement nor did she reveal her relationship to the police officer

                                           6
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 7 of 41




in the case—a relationship that, at the very least, would have triggered a hearing,

removal from the case and possible sanctions owing to her conflict of interest.


      The record reveals that Mr. Carmona was never able to make meaningful use

of these opportunities because his attorney demonstrated little to no knowledge of

applicable immigration law; had no incentive to help Mr. Carmona and Mr. Carmona

was not fluent, or even marginally conversant, in English.


      Mr. Carmona appealed his conviction and sentence, and the appellate court

denied that appeal.


      On March 9, 2012, Mr. Carmona filed a motion for post-trial relief under

Article 440 of New York’s Criminal Procedure Law seeking to vacate the judgment

imposed by the trial Court based upon deprivation of his State and Federal

Constitutional Right to Counsel, due to the ineffectiveness of his trial counsel

regarding possible immigration consequences of his plea. In its Decision and

Order, Memorandum Exhibit A, herein, the Supreme Court of the State of

New York opined that “[n]ormally, the failure of defense counsel to apprise the

defendant of the potential immigration consequences of his guilty plea does not

rise to the level of ineffective assistance.” (citations omitted), Memorandum

Exhibit A at 2. Relying on these cases, and perhaps on the fact that Mr. Carmona

                                         7
         Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 8 of 41




had never before known about or made any statement about the actions of his

trial counsel, the Court determined that there had not “been an insufficient

showing of an affirmative misrepresentation.” Memorandum Exhibit A at 2. The

New York Supreme Court then cited to Padilla v. Kentucky, 130 S.Ct. 1473,

1483 (2010) that a defense attorney has an expanded duty to advise a client

regarding immigration consequences. Memorandum Exhibit A at 3.

      Despite the total absence of any record showing whether Mr. Carmona

had been advised, by anyone, of deportation as a possible consequence of his

conviction; the New York Supreme Court found that Mr. Carmona “failed to

demonstrate that his pending deportation was a per se result of this

conviction;” that Mr. Carmona failed to “satisfy the second prong of the

Strickland test by demonstrating prejudice” even in light of Mr. Carmona’s

claim that “if properly advised, he would have gone to trial,” the Court

concluded that Mr. Carmona’s Article 440 Motion to Vacate owing to

ineffective assistance of counsel, should be denied “[g]iven the extremely

favorable plea bargain and the strength of the case against him, the defendant

has failed to establish prejudice.” Memorandum Exhibit A at 3.

      On June 25, 2018, Mr. Carmona filed a Motion to Vacate in the


                                      8
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 9 of 41




County Court alleging that Mr. Carmona did not receive effective assistance of

counsel from his trial counsel; Mr. Carmona’s attorney failed to render accurate

advice of the consequences of conviction in a criminal proceeding involving a crime

considered an aggravated felony; Mr. Carmona was prejudiced; Mr. Carmona’s

attorney, Ms. O’Connor, was representing Mr. Carmona while suffering under a fatal

conflict, and she did not effectively represent Mr. Carmona. Referencing the

Supreme Court of New York’s previous Decision and Order dated April 19,

2012 (Memorandum Exhibit A, herein), the County Court denied the Motion

on October 15, 2018 because the “prior motion raised the issue of ineffective

assistance of counsel. The allegations in this motion easily could have been

included in that prior motjon [sic]. C.P.L. §440.10(3)(c).” Memorandum

Exhibit C at 3.

      Mr. Carmona has exhausted all available remedies in the State of New

York. Mr. Carmona’s last pleading resulted in the Order of October 15, 2018

(Memorandum Exhibit C) that was filed less than one year ago. Whether

this Court treats the instant filing as a Petition for Writ of Coram Nobis, §

2241, § 2254 or other suggested jurisdictional basis, the issues within Mr.

Carmona’s present application to this Court have been properly exhausted

and his instant application is timely.




                                         9
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 10 of 41




JURISDICTION:


1. Writ of Error Coram Nobis


        Mr. Carmona properly is proceeding by Petition for Writ of Error Coram

Nobis because he has served the imposed custodial sentence and was deported from

the United States. United States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002).


      Issuance by the Federal District Court of a writ of error coram nobis is

authorized by the All Writs Section, 28 U.S.C. § 1651 (a); the power to issue the

writ comprehends the power of the District Court to grant the petition in the nature

of coram nobis. Chapter 28 U.S.C. § 2254 is inapplicable since Mr. Carmona no

longer is in custody serving the sentence imposed by this Court nor is he alleging

that the sentence imposed by this Court was imposed in violation of the United States

Constitution. Mr. Carmona was deported from the United States, and deportation,

loss of family and the real potential for harm or loss of life were he required to remain

in Dominican Republic. Family, wife kids. Family can’t move there because

Children don’t speak Spanish. More reasons be creative when he went there,

what’s happened, why he can’t stay. Be specific STEVE – ANY CHANCE OF

A COMNFERENCE CALL WITH HIM AND YOU TRANSLATE AND I’LL

ASK YOU THE QUESTIONS?



                                           10
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 11 of 41




      At least as early as 1922, American courts have characterized deportation as

a “loss of all … that makes life worth living” that will permanently and irreparable

alter a person’s life. Ng Fung Ho v. White, 259 U.S. 276, 284 (1922). The result of

the conviction and sentence in this Court persists even though the custodial sentence

and periods of supervisory release have been served, and under 28 U.S.C. § 1651 (a)

the power still exists with the Court to remedy the possibility of constitutional

violations of such magnitude as to have deprived Mr. Carmona of due process and a

fair trial. See, United States v. Morgan, 360 U.S. 502 (1954), Foont v. United States,

93 F.3d 76 (2nd Cir. 1996). In United States v. Morgan, the Supreme Court held that

coram nobis was still available in federal court for criminal cases. See Morgan, 346

U.S. 502, 512 (1954).


      Coram nobis relief is available only if Mr. Carmona can demonstrate that

there are continuing legal consequences as a result of his conviction, and his

deportation stands as a viable “legal consequence.” Mr. Carmona will demonstrate

that he is suffering from continuing legal consequences and civil disabilities as a

result of the conviction, sentence and deportation in his case. See, e.g., United States

v. Morgan, supra; United States v. Osser, 864 F.2d 1056 (3rd Cir. 1988); United

States v. Keane, 852 F.2d 199 (7th Cir. 1988); United States v. Hay, 702 F.2d 572

(5th Cir. 1983) (remanded coram nobis petition to provide Hay the opportunity to

demonstrate sufficient collateral consequences to justify relief, in that case, that

                                          11
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 12 of 41




Hay’s federal sentence, which was served, might adversely impact his chances for

state parole).


      The coram nobis requirement refers to civil disabilities; there is no

requirement in case law that those disabilities must attain a constitutional status.

See, Lewis v. United States, 455 U.S. 55 (1980). In fact, the United States Congress

recognized that, with one exception, deportation is not an acceptable consequence

under 8 U.S.C. § 1253 (h) where an alien’s life or freedom would be threatened by

deportation. See, 8 U.S.C. § 1253 (h) (1992). Congress also has recognized that

deportation should be prohibited to avoid physical harm, severe economic

disadvantage and deprivation of liberty, food, housing, employment or other

essentials of life. See Amending the Immigration and Nationality Act, H.R. REP.

NO. 1452, 95th Cong., 2d Sess. 5 (1978). In 2015, there seemed to be a congressional

desire to see that the interests of deportable aliens are not abandoned in our

country—under present suggestions of immigration enforcement, that might no

longer be the congressional intent motivating reform, but Mr. Carmona cannot

believe that even this Congress would abrogate the spirit of immigration law that

helped create such a diverse nation.


      In United States v. Keane, 852 F.2d at 203, Judge Easterbrook wrote:




                                         12
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 13 of 41




      When holding in Morgan that coram nobis may be used to avoid federal
      criminal convictions, the Supreme Court observed, 346 U.S. at 512-13,
      74 S.Ct. at 253, that the writ is valuable to bring to an end what may be
      substantial civil disabilities attached to criminal convictions. These
      include loss of the rights to vote, hold occupational licenses, bear arms,
      [remain in the country of residence of one’s lawful husband]; criminal
      convictions also may lead to enhanced penalties [for even minor] future
      offenses. The future effects may call for a fresh look at the conviction.
      Just as a continuing civil wrong not beyond redress because its genesis
      is old, see Bazemore v. Friday, 478 U.S. 385, 106 S.Ct. 3000, 3006-07,
      92 L.Ed.2d 315 (1986), so the ongoing effects of a criminal conviction
      justify the allocation of the judicial resources necessary to take a fresh
      look….Many courts therefore have held that coram nobis may be
      employed of and only if the petitioner is suffering disabilities unique to
      criminal convictions. E.g., United States v. Hays, supra; Puente v.
      United States, 676 F.2d 141, 145 n. 2 (5th Cir. 1982). We agree with
      this approach, which reflects the rules of finality ordinarily applicable
      while appreciating that the special disabilities criminal convictions may
      bring justify additional scrutiny in an effort to curtail any lingering
      effects of error.

      The general scope of a petition for writ of error coram nobis, or motion of the

same nature, is to bring before a court for review or modification a judgment

previously rendered that court. There must be some error of fact and not of law

affecting substantially the validity and regularity of the proceedings, which was not

brought into issue at the trial. Such motion or petition is an extraordinary and

residual remedy to correct or vacate a judgment, and it is an attack on a judgment of

conviction, valid on its face, but defective by reason of facts outside the record,

which, without fault of the defendant, deprived him of part of his constitutional right

to a fair trial. 24 C.J.S., Criminal Law, 1606 (2), pp. 666-667. A writ of error coram

nobis is not an appellate remedy. The purpose of this writ is not to authorize a court

                                          13
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 14 of 41




to review its opinion but only to vacate some adjudication made by the court. In

deciding whether to grant the writ, courts have used a three-part test: a petitioner

must


       1. explain his failure, if any, to seek relief from judgment earlier,


       2. demonstrate continuing collateral consequences from the conviction, and


       3. prove that the error is fundamental to the validity of the judgment.


       A writ of coram nobis is issued once the petitioner is no longer in custody. Its

legal effect is to vacate the underlying conviction. A petition for a writ of error

coram nobis is brought to the court that convicted and sentenced the defendant and

is limited to cases in which a "fundamental error" or "manifest injustice" has been

committed. A coram nobis petition applies to persons who have already been

convicted of a crime and have served their sentence and seek to restore, so far as

possible, the petitioner to a pre-conviction state.


       The case now before this Court is an example of the proper use of a petition

for writ of coram nobis. For example, this case is one where Mr. Carmona agreed

to guilty, but he was not informed and did not realize fully the options available to

him to try to negotiate a plea that did not have the disabling consequences mentioned

herein and in Mr. Carmona’s Sworn Declaration. Mr. Carmona did not comprehend

                                           14
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 15 of 41




the consequences of conviction owing to many factors including, but not limited to,

the ineffectiveness his attorney, language and cultural difficulties and fear for

himself and his family. Nor did Mr. Carmona understand the burdens of proof, his

options had there been a negotiated plea or the full spectrum of consequences

resulting from conviction following the plea. Obviously, the prosecutor was aware

of the consequences, probably law enforcement personnel knew, and Mr. Carmona’s

should certainly have been aware of the full consequences or should not have been

advising him. Like a person charged with a sex crime, where lifetime registration as

a sex offender is the result of a plea agreement and this fact is withheld from a

defendant, he now is prejudiced in that had he known the fact of lifetime registration

as a sex offender, he would not have pleaded guilty. The writ of coram nobis can be

used to overturn such a conviction.


2.Writ of Audita Querela


      The writ of audita querela may not be applicable here, but generally it is

available with respect to criminal convictions, and Mr. Carmona alleges the

jurisdiction of the Court and requests consideration under this provision in the event

it is or becomes an avenue for relief in his case. See, United States v. Holder, 936

F.2d 1 (1st Cir. 1991), cited in United States v. LaPlante, 57 F.3d 252, 253 (2nd Cir.

1995). Audita querela may be available where there is a legal, as contrasted to an


                                          15
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 16 of 41




equitable, objection to a conviction that has arisen subsequent to the conviction and

that is not re-dressable pursuant to another post-conviction remedy. Holder, 936

F.2d at 5. See also, United States v. Miller, 599 F.3d 484, 488 (5th Cir. 2010), United

States v. Esogbue, 357 F.3d 532, 534 (5th Cir. 2004), United States v. Peter, 310

F.3d 709, 712 (11th Cir. 2002), Jimenez v. Trominski, 91 F.3d 767, 768 (5th Cir.

1996), United State v. Reyes, 945 F.2d 862 (5th Cir. 1991); United States v. Ayala,

894 F.2d 425 (D.C. Cir. 1990); United States v. Kimberlin, 675 F.2d 866 (7th Cir.),

cert. denied, 456 U.S. 964 (1982).



3. 28 U.S.C. § 2241 (c) (3) provides that


      (c) The writ of habeas corpus shall not extend to a prisoner unless …


             (3) He is in custody in violation of the Constitution or laws or treaties

             of the United States.


JURISDICTION, ERROR AND DEPORTATION:


In cases where an error cannot be gleaned fully from the record, a post-trial motion

to vacate the plea is the proper method of application for post-trial relief. "A post-

trial motion to vacate a plea is only warranted when the error is not apparent from

the record." People v. Angelicas, 518 N.Y.S. 2D 784, 786 (1987).



                                          16
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 17 of 41




        In New York state courts, a §440.10 motion is the proper application for

relief when a defendant alleges an off-the-record problem or error or

misunderstanding on his part. See People v. Wetmore, 379 N.Y.S. 2d 144 (App. Div.

2nd Dep't 1976) ("where a defendant alleges an off-the-record sentence promise, or

a misunderstanding on his part at the time of sentencing as to the date of his release

(citation omitted), the proper vehicle for relief is a motion to vacate the judgment

pursuant to CPL §440.10 and §440.30). In federal courts, because Mr. Carmona

has served the imposed custodial sentence and he has completed service of three one

year periods of “unsupervised” supervised release following deportation, Mr.

Carmona would be required to proceed by Petition for Writ of Error Coram Nobis.

United States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002).           Jurisdiction is

appropriate in this Court.

        Whether in a State of New York or United States court, an unpreserved

sentencing or guidelines error is reviewed for plain error. That means: (1) there must

be an error; (2) the error must be plain; (3) the error must affect the defendant’s

substantial rights; and (4) the error must affect the fairness, integrity, or public

reputation of the judicial proceedings. In the case of Rosales-Mireles v. United

States, ___ U.S. ___ (2018) (Case 16-9493) (decided June 18, 2018), the United

States Supreme Court held that where a plain miscalculation or error in the

sentencing range exists and affects a defendant’s substantial rights, the sentencing


                                         17
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 18 of 41




court or appellate court must exercise its discretion and vacate the previously

imposed sentence—even if the error is not preserved at the time of sentencing.

Rosales-Mireles, id, addressed the fourth factor, above, and held that in the ordinary

case, when the first three factors are satisfied, the fourth factor will also be

satisfied. In 2016 the Supreme Court had decided Molina-Martinez v. United States,

578 U.S. ___ (2016), and addressed the third prong, above, and held that reliance on

a requirement that defendants show "additional evidence" to show substantial harm

arising from incorrect sentencing guidelines is impermissible. Based on these

Supreme Court’s decisions, it is clear that even an unpreserved sentencing or

guidelines error ordinarily will be reversible if the first two prongs of the test, above,

are satisfied.


In Molina-Martinez v. United States, id, the Supreme Court said that, for example, a

court of appeals “can consider a sentence’s substantive reasonableness only after it

ensures that the district court committed no significant procedural error, such as

failing to calculate (or improperly calculating) the Guidelines range.” Mr. Carmona

suggests that there can be no greater error than if the sentencing court failed to advise

an un-knowing defendant of the criminal and civil consequences of pleading guilty

to a crime that not only will impact his liberty but also will mandate his removal

from his country and all he holds dear. In Molina-Martinez, supra, “[i]f a district

court cannot properly determine whether … a sentence is “sufficient, but not greater

                                           18
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 19 of 41




than necessary,” 18 U.S.C. § 3553(a), the resulting sentence does not bear on the

reliability that would support a presumption of reasonableness…, [a]nd regardless

of its ultimate reasonableness, a sentence that lacks reliability because of unjust

procedures may well undermine public perception of the proceedings.”


Mr. Carmona continues to suffer from deportation that he did not know would

happen if he pleaded guilty before this court. Mr. Carmona suffers from the loss of

his family and from the real potential for harm or loss of life were he required to

remain in Dominican Republic.           THIS NEEDS TO ALSO GO INTO

CARMONA’S SWORN DECLARATION


             At least as early as 1922, American courts have characterized

deportation as a “loss of all … that makes life worth living” that will permanently

and irreparably alter a person’s life. Ng Fung Ho v. White, 259 U.S. 276, 284 (1922).

The result of the conviction and sentence in this Court persists even though Mr.

Carmona has served the custodial sentence and periods of supervisory release, but

the power still exists with the Court to remedy the constitutional violations of such

magnitude as to have deprived Mr. Carmona of due process and a fair trial. See,

United States v. Morgan, 360 U.S. 502 (1954), Foont v. United States, 93 F.3d 76

(2nd Cir. 1996). The United States Congress recognized that, with one exception,

deportation is not an acceptable consequence where an alien’s life or freedom would


                                         19
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 20 of 41




be threatened by deportation. See, 8 U.S.C. § 1253 (h) (1992). Congress also has

recognized that deportation should be prohibited to avoid physical harm, severe

economic disadvantage and deprivation of liberty, food, housing, employment or

other essentials of life. See Amending the Immigration and Nationality Act, H.R.

REP. NO. 1452, 95th Cong., 2d Sess. 5 (1978). In 2015, there seemed to be a

congressional desire to see that the interests of deportable aliens were not abandoned

in our country—under present suggestions of immigration enforcement, that might

no longer be the congressional intent motivating reform, but Mr. Carmona cannot

believe that even this Congress would abrogate the spirit of immigration law that

helped create such a diverse and mighty nation.


JURISDICTION, ERROR AND DEPORTATION:


In cases where an error cannot be gleaned fully from the record, a post-trial motion

to vacate the plea is the proper method of application for post-trial relief. "A post-

trial motion to vacate a plea is only warranted when the error is not apparent from

the record." People v. Angelicas, 518 N.Y.S. 2D 784, 786 (1987).

        In New York state courts, a §440.10 motion is the proper application for

relief when a defendant alleges an off-the-record problem or error or

misunderstanding on his part. See People v. Wetmore, 379 N.Y.S. 2d 144 (App. Div.

2nd Dep't 1976) ("where a defendant alleges an off-the-record sentence promise, or


                                          20
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 21 of 41




a misunderstanding on his part at the time of sentencing as to the date of his release

(citation omitted), the proper vehicle for relief is a motion to vacate the judgment

pursuant to CPL §440.10 and §440.30). In federal courts, because Mr. Carmona

has served the imposed custodial sentence and he has completed service of three one

year periods of “unsupervised” supervised release following deportation, Mr.

Carmona would be required to proceed by Petition for Writ of Error Coram Nobis.

United States v. Peter, 310 F.3d 709, 712 (11th Cir. 2002).           Jurisdiction is

appropriate in this Court.

        Whether in a State of New York or United States court, an unpreserved

sentencing or guidelines error is reviewed for plain error. That means: (1) there must

be an error; (2) the error must be plain; (3) the error must affect the defendant’s

substantial rights; and (4) the error must affect the fairness, integrity, or public

reputation of the judicial proceedings. In the case of Rosales-Mireles v. United

States, ___ U.S. ___ (2018) (Case 16-9493) (decided June 18, 2018), the United

States Supreme Court held that where a plain miscalculation or error in the

sentencing range exists and affects a defendant’s substantial rights, the sentencing

court or appellate court must exercise its discretion and vacate the previously

imposed sentence—even if the error is not preserved at the time of sentencing.

Rosales-Mireles, id, addressed the fourth factor, above, and held that in the ordinary

case, when the first three factors are satisfied, the fourth factor will also be


                                         21
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 22 of 41




satisfied. In 2016 the Supreme Court had decided Molina-Martinez v. United States,

578 U.S. ___ (2016), and addressed the third prong, above, and held that reliance on

a requirement that defendants show "additional evidence" to show substantial harm

arising from incorrect sentencing guidelines is impermissible. Based on these

Supreme Court’s decisions, it is clear that even an unpreserved sentencing or

guidelines error ordinarily will be reversible if the first two prongs of the test, above,

are satisfied.


      In Molina-Martinez v. United States, id, the Supreme Court said that, for

example, a court of appeals “can consider a sentence’s substantive reasonableness

only after it ensures that the district court committed no significant procedural error,

such as failing to calculate (or improperly calculating) the Guidelines range.” Mr.

Carmona suggests that there can be no greater error than if the sentencing court failed

to advise an un-knowing defendant of the criminal and civil consequences of

pleading guilty to a crime that not only will impact his liberty but also will mandate

his removal from his country and all he holds dear. In Molina-Martinez, supra, “[i]f

a district court cannot properly determine whether … a sentence is “sufficient, but

not greater than necessary,” 18 U.S.C. § 3553(a), the resulting sentence does not

bear on the reliability that would support a presumption of reasonableness…, [a]nd

regardless of its ultimate reasonableness, a sentence that lacks reliability because of

unjust procedures may well undermine public perception of the proceedings.”

                                           22
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 23 of 41




     Mr. Carmona continues to suffer from deportation that he did not know would

happen if he pleaded guilty before this court. Mr. Carmona suffers from the loss of

his family and from the real potential for harm or loss of life were he required to

remain in Dominican Republic.           THIS NEEDS TO ALSO GO INTO

CARMONA’S SWORN DECLARATION


      At least as early as 1922, American courts have characterized deportation as

a “loss of all … that makes life worth living” that will permanently and irreparably

alter a person’s life. Ng Fung Ho v. White, 259 U.S. 276, 284 (1922). The result of

the conviction and sentence in this Court persists even though Mr. Carmona has

served the custodial sentence and periods of supervisory release, but the power still

exists with the Court to remedy the constitutional violations of such magnitude as to

have deprived Mr. Carmona of due process and a fair trial. See, United States v.

Morgan, 360 U.S. 502 (1954), Foont v. United States, 93 F.3d 76 (2nd Cir. 1996).

The United States Congress recognized that, with one exception, deportation is not

an acceptable consequence where an alien’s life or freedom would be threatened by

deportation. See, 8 U.S.C. § 1253 (h) (1992). Congress also has recognized that

deportation should be prohibited to avoid physical harm, severe economic

disadvantage and deprivation of liberty, food, housing, employment or other

essentials of life. See Amending the Immigration and Nationality Act, H.R. REP.

NO. 1452, 95th Cong., 2d Sess. 5 (1978). In 2015, there seemed to be a congressional

                                         23
         Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 24 of 41




desire to see that the interests of deportable aliens were not abandoned in our

country—under present suggestions of immigration enforcement, that might no

longer be the congressional intent motivating reform, but Mr. Carmona cannot

believe that even this Congress would abrogate the spirit of immigration law that

helped create such a diverse and mighty nation.


INEFFECTIVE ASSISTANCE OF COUNSEL:

ARGUMENT:


     MR. CARMONA DID NOT RECEIVE EFFECTIVE ASSISTANCE OF
                   COUNSEL FROM HIS TRIAL COUNSEL.

            a.     The Sixth Amendment requires that criminal defendants receive

      competent counsel at all critical stages of the criminal proceeding.

            b.     Effective assistance of counsel requires accurate advice of the

      immigration consequences of going to trial, and Mr. Carmona’s attorney

      failed to render accurate advice of the consequences of conviction in a

      criminal proceeding involving a crime considered an aggravated felony.

            c.     Mr. Carmona was prejudiced.

            d.     Mr. Carmona’s attorney, Ms. O’Connor, was representing Mr.

      Carmona while suffering under a fatal conflict, and she did not represent Mr.

      Carmona effectively.


                                         24
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 25 of 41




      A defense lawyer’s responsibility at pre-trial and trial proceedings is simple:

He or she is required to be fully aware of the law, facts and consequences of his

client’s decisions in order to argue and obtain the best possible results for his client.

This was not done here. In this case, Mr. Carmona’s counsel failed to perform acts

favorable to his defense and provided incomplete and/or incorrect legal advice to

him that Mr. Carmona relied on to his detriment.


      The Sixth Amendment requires that criminal defendants receive competent

and effective counsel at all critical stages of the criminal proceeding. Strickland v.

Washington, 66 U.S. 668 (1984); Moore v. Zant, 885 F.2d 1497, 1511 (11th Cir.

1989). Counsel’s performance is deficient if counsel made errors so egregious that

he or she was not functioning as counsel guaranteed under the Sixth Amendment.

Strickland v. Washington, supra. To establish that counsel was ineffective, the

burden is on the petitioner to show that he was prejudiced by the deficient

performance of his counsel. Id. To prove prejudice, a petitioner must show that there

is a reasonable probability that the outcome would have been different but for his

counsel’s unprofessional errors. Id at 694. Therefore, a determination of the

prejudice prong of the Strickland analysis necessarily is dependent on a review of

the merits of the underlying claim. See, Cross v. United, 893 F.2d 1287, 1290 (11th

Cir. 1990).



                                           25
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 26 of 41




      The “benchmark” for judging any claim of ineffectiveness is “whether

counsel’s conduct so undermined the proper functioning of the adversarial process”

that there is a question of whether there was any “just result.” Strickland v.

Washington, supra at 686. In this case, Mr. Carmona has demonstrated that his

counsel’s acts were prejudicial to Mr. Carmona’s rights and were the consequence

of Fifth, Sixth and Fourteenth Amendment violations. For example, see, United

States v. Leonti, 326 F.3d 1111 (9th Cir. 2003) (the failure of an attorney to assist a

client with cooperation with the Government can be considered ineffective

assistance of counsel); Iaea v. Sunn, 800 F.2d 861, 865 (9th Cir. 1986) (counsel have

a duty to supply criminal defendants with necessary and accurate information).


      The Court in Strickland noted that counsel in any criminal case has certain

basic duties. These duties include: a duty of loyalty, a duty to avoid conflicts of

interest; a duty to advocate the defendant’s cause, a duty to consult with the

defendant on important decisions and to keep the defendant informed of important

developments in the case as well as a duty to apply “such skill and knowledge as

will render the trial a reliable adversarial testing process.” Id at 6.


      Effective assistance of counsel requires accurate advice regarding the

immigration consequences of going to trial, and Mr. Carmona’s attorney failed to

render accurate advice of the consequences of conviction in a criminal proceeding


                                            26
             Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 27 of 41




involving crimes of moral turpitude and/or that are considered aggravated felonies.

Certain crimes involving drugs fall with definitions both of moral turpitude and

aggravated felony.


      Mr. Carmona’s counsel failed in the adequacy of his representation in a few

areas, including but not limited to: (1) she failed to obtain an interpreter at all times

to make certain that Mr. Carmona understood all that she needed to say to him; (2)

she failed to make certain that Mr. Carmona completely understood the immigration

consequences of going to trial versus pleading guilty and (3) she failed to advise Mr.

Carmona of the full scope of the legal proceedings and of options (perhaps a plea to

charges that would fall within the “petty offense exception”) that might have been

available to him to avoid conviction on an aggravated felony and/or crime of moral

turpitude.

      No attorney should be less than fully up to date on his/her educational

knowledge when taking on any case involving a non-citizen client with a charge

comprising an INS crime considered a crime of moral turpitude and/or an aggravated

felony. Crimes of moral turpitude “refer generally to conduct that shocks the public

conscience as being inherently base, vile, or depraved, contrary to the rules of

morality and the duties owed between man and man, either one’s fellow man or

society in general.” In re Danesh, 19 I. & N. Dec. 669, 670 (B.I.A. 1988) (The

phrase “crimes of moral turpitude” is not defined within the INA but, instead, is

                                           27
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 28 of 41




defined by the Board of Immigration Appeals (“BIA”), which is the highest

administrative body for interpreting and applying immigration law). Crimes of

moral turpitude include those with elements of fraud, larceny, or intent to harm

persons or things, such as arson, blackmail, perjury, tax evasion, kidnapping, certain

drug crimes and prostitution. (Emphasis added). See, 9 U.S. DEP’T OF STATE,

FOREIGN AFFAIRS MANUAL § 40.21(A) n.2 (2005).

      Aggravated felonies include common aggravated felonies such as murder,

rape, sexual abuse of a minor and most drug offenses. (Emphasis added). See, INA

§ 101(a) (43) (A), 8 U.S.C. § 1101(a) (43) (A).           With the passage of the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) and the Illegal

Immigration Reform and Immigrant Responsibility Act (“IIRIRA”), the definition

of “aggravated felony” was expanded in 1996, and the aggravated felony category

now also encompasses crimes that are neither aggravated nor felonies. See INA §

101(a) (43) (G), 8 U.S.C. § 1101(a) (43) (G). For example, crimes of violence for

which the term of imprisonment is at least one year are considered aggravated

felonies. 13 INA § 237(a)(2)(B), 8 U.S.C. § 1227(a) (2) (B). A defense attorney

dealing with these issues must be educated as to the immigration consequences of a

plea to or conviction for a crime of moral turpitude and/or aggravated felony as well

as be knowledgeable regarding crimes considered petty offense exceptions—

especially when negotiating a plea agreement where the ‘amount’ of the drugs can


                                         28
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 29 of 41




mean deportation or being able to remain in this country. Where the criminal activity

in the case only minimally comes within the definitions mentioned above, or where

there are strong mitigating circumstances or evidence of a defendant’s disabilities

that raise questions of fairness and due process, as in the case of Mr. Carmona, an

attorney must investigate other options and advise his client in every instance. If a

prosecutor and a defendant agree to cooperation with the United States Attorney’s

Office and the defendant provides information about his co-conspirators, the

defendant may be able to plead guilty to lesser offenses and avoid deportation.

However, owing to the INA’s definitions of “conviction” and “aggravated felony,”

the defense attorney also must know that pleading guilty even to such lesser offenses

would trigger the mandatory deportation requirements of the INA unless any term

of imprisonment for the defendant is less than one year. The record shows that Ms.

O’Connor fell very far short of his duties in this regard.


      It is essential for this Court to consider all that has been said here and that is

contained in the record of this case, and to apply the rules that govern both lawyers

and courts, alike. In all stages of criminal proceedings, defense counsel must advise

their clients of the immigration consequences to non-citizens when the “immigration

consequences are clear.” Padilla v. Kentucky, 130 S.Ct. 1473, 1483 (2010). This

mandate extends to counsel during pre-trial and trial portions of a case, and it clearly

extended to Mr. Carmona’s attorney. In Mr. Carmona’s situation, the failure of his

                                          29
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 30 of 41




attorney to adequately advise Mr. Carmona and to assure that Mr. Carmona

understood the full consequences of conviction before conviction and before the

sentencing proceeding when it was too late for such education, constituted

ineffective assistance of counsel.


      Historically, in 2010, the Supreme Court decided Padilla, which held that

criminal defense attorneys were obligated to inform their clients when a conviction

would result in their deportation. In United States v. Bonilla, 637 F.3d 980 (9th Cir.

2011), the Ninth Circuit applied Padilla’s holding. Bonilla was an appeal from a

motion to withdraw a guilty plea, and its reading of Padilla is helpful in Mr.

Carmona’s case:


      Addressing the responsibility of criminal defense counsel to advise
      clients about immigration consequences, Padilla held, first, that
      because of the “unique nature of deportation” and “recent changes in
      our immigration law [that] have made removal nearly an automatic
      result for a broad class of noncitizen offenders,” “advice regarding
      deportation is not categorically removed from the ambit of the Sixth
      Amendment right to counsel.” 130 S.Ct. at 1481-82. Next, Padilla
      defined the scope of a criminal defense attorney’s duty to advise is non-
      citizen client about the immigration consequences of a guilty plea [or,
      Mr. Carmona contends, the duty extends as well to conviction after any
      proceeding, plea or trial]:

      When the law is not succinct and straightforward…a criminal defense
      attorney need do no more than advise a noncitizen client that pending
      criminal charges carry a risk of adverse immigration consequences. But
      when the deportation consequence is truly clear, as it was in this case,
      the duty to give correct advice is equally clear. Id. at 1483. It is
      quintessentially the duty of counsel to provide his [his] client with

                                         30
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 31 of 41




      available advice about an issue like deportation and the failure to do so
      “clearly satisfies the first prong of the Strickland analysis.” Id. at 1484
      (footnote omitted). Bonilla, 637 F.3d at 983-84.

      Here, as in Padilla, “counsel could have easily determined that [Mr.

Carmona’s conviction]…would make [him] eligible for deportation simply from

reading the text of the statute, which addresses not some broad classification of

crimes but specifically commands removal for all…[aggravated felonies and crimes

of moral turpitude].” Padilla, 130 S.Ct. at 1483. A minimal amount of research or

consultation with an immigration attorney would have revealed that any conviction

under the charges against Mr. Carmona would result in Mr. Carmona’s deportation.


      Research enforces the conclusion that a substantial number of cases relating

to this issue come from the Ninth Circuit United States Court of Appeals which

handles appeals from district courts in border states—C California, Alaska, Oregon,

Idaho, Montana, Hawaii, Nevada and Arizona. For example, in the case of United

States v. Rodriguez-Vega, ___ F.3d. ___, 13-56415 (9th Cir. 8/14/2015), the court

vacated a conviction for misdemeanor attempted transportation of illegal aliens. In

addition to other infirmities, the panel held that Rodriguez-Vega’s counsel was

ineffective in failing to advise his that his plea agreement rendered his removal from

the United States a virtual certainty. The panel also held that the district court

applied the wrong legal standard in deciding whether his counsel's representation

fell below an objective standard of reasonableness because the law “was clear on the

                                          31
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 32 of 41




immigration consequence of a defendant's plea where the immigration statute

expressly identified defendant's conviction as a ground for removal, rendering his

removal practically inevitable.” The panel also ruled that Rodriguez-Vega’s

counsel's statements made after Rodriguez-Vega already had pleaded guilty did not

satisfy his attorney’s duty to accurately advise Rodriguez-Vega of the removal

consequences of the plea before she entered into it. The panel further held that

Rodriguez-Vega satisfied the prejudice prong of the ineffective assistance of counsel

test by showing a reasonable probability that, like Mr. Carmona, but for counsel's

deficient performance, she would have negotiated a different plea agreement not

requiring his removal or, alternatively, would have gone to trial. The Court of

Appeals vacated Rodriguez-Vega’s conviction and remanded the case to the district

court.

         Like Mr. Carmona, Rodriguez-Vega was declared “removable” because his

conviction qualified as an aggravated felony under 8 U.S.C. § 1227(a) (2) (A).

Citing to Padilla v. Kentucky, the Ninth Circuit opined:

         When the law is not succinct and straightforward . . ., a criminal
         defense attorney need do no more than advise a noncitizen that
         pending criminal charges may carry a risk of adverse immigration
         consequences." Padilla v. Kentucky, 559 U.S. 356, 369 (2010).
         However, where the law is "succinct, clear, and explicit" that the
         conviction renders removal virtually certain, counsel must advise his
         client that removal is a virtual certainty. Id. at 368-69 ("[W]hen the
         deportation consequence is truly clear, . . . the duty to give correct
         advice is equally clear."); United States v. Bonilla, 637 F.3d 980, 984

                                          32
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 33 of 41




        (9th Cir. 2011) ("A criminal defendant who faces almost certain
        deportation is entitled to know more than that it is possible that a
        guilty plea [or a finding of guilt] could lead to removal; he is entitled
        to know that it is a virtual certainty.") Where the immigration statute
        or controlling case law expressly identifies the crime of conviction as
        a ground for removal, "the deportation consequence is truly clear."
        Padilla, 559 U.S. at 369. Here, as in Padilla and Bonilla, the
        immigration statute expressly identifies Rodriguez-Vega’s conviction
        as a ground for removal.


        The Ninth Circuit also cited to Hill v. Lockhart, 474 U.S. 52, 56 (1985) for

the rule that “[i]t is quintessentially the duty of counsel to provide his client with

available advice about an issue like deportation and the failure to do so 'clearly

satisfies the first prong of the Strickland analysis.'" (emphasis added). See also

Libretti v. United States, 516 U.S. 29, 50-51 (1995); United States v. Urias-Marrufo,

744 F.3d 361, 369 (5th Cir. 2014). In Mr. Carmona’s case, the Court failed utterly

to address the issue of deportation. The Court said nothing about deportation at Mr.

Carmona’s sentencing; Mr. Carmona’s attorney said nothing about deportation; and,

at the time of the sentencing hearing, even if either the Court or Ms. O’Connor, or

both, then provided Mr. Carmona with an explanation of the immigration

consequences of his conviction, it would have been far too late for Mr. Carmona to

benefit from that education. In the Rodriguez-Vega case, supra, the court said that

“counsel's statements made after Rodriguez-Vega had already pleaded guilty [or

been convicted, in Mr. Carmona’s case], that she faced a "high likelihood" of

removal, did not satisfy his duty to accurately advise his client of the removal
                                          33
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 34 of 41




consequences of a plea before she enters into it.” (emphasis added). The Ninth

Circuit cited to Padilla, 559 U.S. at 364: "Before deciding whether to plead guilty,

a defendant is entitled to 'the effective assistance of competent counsel'" (emphasis

added); Lafler v. Cooper, 132 S.Ct. 1376, 1384 (2012).” Like Mr. Carmona who

suffered the same absence of meaningful and accurate advice, “had she been

properly and timely advised, Rodriguez-Vega could have instructed his counsel to

attempt to negotiate a plea that would not result in his removal. See Padilla, 559

U.S. at 373.”

        What Mr. Carmona could have benefitted from, or at least not suffered from

as a result of its absence, was counsel who possessed the most rudimentary

understanding of the deportation consequences of a particular criminal offense—one

who might have been able to plea bargain creatively with the prosecutor in order to

craft a conviction and sentence that reduced the likelihood of deportation, as by

avoiding a conviction for an offense that automatically triggered the removal

consequence." See Vartelas v. Holder, 132 S.Ct. 1479, 1492 n. 10 (2012) ("Armed

with knowledge that a guilty plea would preclude travel abroad, alien [defendants]

might endeavor to negotiate a plea to a non-excludable offense"); see also

Hernandez-Cruz v. Holder, 651 F.3d 1094, 1110-11 (9th Cir. 2011) (discussing a

plea agreement in which "[t]he state secured convictions on the charges that are

punished more harshly under state law without incurring the expense and hassle of


                                         34
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 35 of 41




a trial," and the defendant "agreed to plead guilty to a charge that, although more

serious, had a smaller chance of causing adverse immigration consequences").

        The Rodriguez-Vega panel continued: “In order that the benefits [of plea

bargaining] can be realized, however, criminal defendants require effective counsel

during plea [pre-trial] negotiations. Anything less . . . might deny a defendant

effective representation by counsel at the only stage when legal aid and advice would

help him." … Missouri v. Frye, 132 S.Ct. 1399, 1407-08 (2012). As pointed out in

Rodriguez-Vega, supra, perhaps the most perfectly succinct analysis of the

requirement was provided by United States District Judge for the Northern District

of Florida, Robert L. Hinkle, in United States v. Choi, Case No. 4:08-CV-00386-

RH, Transcript, Docket No. 96 at 52 (D. Fla. Sept. 30, 2008) who explained, "Well,

I know every time that I get on an airplane that it could crash, but if you tell

me it's going to crash, I'm not getting on." (Emphasis added).

        STEVE/RAY – GOT TO MAKE SURE THAT CARMONA’S SWORN

DECLARATION HITS EVERY ONE OF THE FOLLOWING POINTS PLUS

TALKS ABOUT HIS RELATIONSHIP WITH HIS FAMILY, ETC. Family

visits once a year in the Dominican Republic, Mr. Carmona misses children’s

birthdays, holidays, school activities, etc. ages 17, 15, 8, and 12. To prevail on

this petition, Mr. Carmona must establish prejudice. Namely, Mr. Carmona must

show that there is a reasonable probability that, but for the errors and lack of


                                         35
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 36 of 41




educated and thorough advice from his attorneys regarding the immigration

consequences of conviction, Mr. Carmona would not have pleaded guilty. Iaea, 800

F.2d at 865 (quoting Hill v. Lockhart, 106 S.Ct. 366, 370 (1985). Mr. Carmona has

asserted in his Sworn Declaration that had he been advised properly by Ms.

O’Connor, he would have insisted that Ms. O’Connor speak to an attorney who

specialized in immigration law, and Mr. Carmona would have insisted on every

effort being made to negotiate a plea agreement that did not contemplate convictions

for aggravated felonies and/or crimes of moral turpitude. (Memorandum Exhibit D).

Mr. Carmona’s assertions in this, as set forth in his Sworn Declaration, “must be

taken as true ‘unless palpably incredible.’” United States v. Leonti, 326 F.3d 1111

(9th Cir. 2003) (quoting United States v. Schaflander, 743 F.2d 714 (9th Cir. 1984).

See, Machibroda v. United States, 368 U.S. 487, 495, 82 S.Ct. 510, 7 L.Ed.2d 473

(1962); Herman v. Claudy, 350 U.S. 116, 119 (1956); United States v. Withers, 638

F.3d 1055 (9th Cir. 2010). Mr. Carmona clearly meets this requirement based on the

factual statements contained in his Sworn Declaration.

        To demonstrate prejudice in Rodriguez-Vega, the defendant cited “four

recent cases from the Southern District of California in which defendants originally

charged with Transportation of Illegal Aliens in violation of 8 U.S.C. § 1324 pleaded

guilty to being an accessory after the fact in violation of 18 U.S.C. § 3.[fn7].” The

court noted that the cited cases demonstrated “a reasonable probability that, but for


                                         36
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 37 of 41




counsel's deficient performance, Rodriguez-Vega could similarly have negotiated a

different plea agreement not requiring his removal….” See, United States v. Raya-

Vaca, 771 F.3d 1195, 1209 (9th Cir. 2014) (statistical evidence regarding proportion

of aliens receiving relief in conjunction with individualized evidence supports

finding of a plausible basis for alien's relief). The court concluded: “We have found

prejudice where a non-citizen demonstrates clearly that she placed a "particular

emphasis" on the immigration consequence” in deciding whether to accept a plea or

proceed to trial. United States v. Kwan, 407 F.3d 1005, 1017-18 (9th Cir. 2005)

(abrogated on other grounds by Padilla, 559 U.S. 356). However, as established by

Padilla, supra, such a decision must be based on a full and detailed understanding

of the consequences of his decision.



CONFLICT OF INTEREST OF MS. O’CONNOR:


      This Court may consider actions taken, or not taken, by Ms. O’Connor during

his representation of Mr. Carmona that demonstrate that she was representing Mr.

Carmona while suffering under a fatal conflict, and she did not represent Mr.

Carmona effectively.


      The Sixth Amendment guarantees criminal defendants the right to effective

assistance of counsel, and effective assistance includes a right to counsel’s undivided


                                          37
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 38 of 41




loyalty “unimpaired by conflicting loyalties.” Wood v. Georgia, 450 U.S. 261, 271

(1981); McMann v. Richardson, 397 U.S. 759, 770-71 (1970); Duncan v. Alabama,

881 F.2d 1013, 1016 (11th Cir.1989). The duty of unfettered loyalty to one's clients

is among the most central of a criminal defense attorney's responsibilities. Strickland

v. Washington, 66 U.S. 668, 692 (1984); Moore v. Zant, 885 F.2d 1497, 1511 (11th

Cir. 1989).


      The Supreme Court articulated the standard for reviewing a Sixth Amendment

claim of ineffective assistance of counsel based upon an alleged conflict of interest

in Cuyler v. Sullivan, 446 U.S. 335 (1980). To establish a Sixth Amendment claim

based upon a conflict of interest, a criminal defendant must show “that an actual

conflict of interest adversely affected his lawyer’s performance.” Id at 350. Accord

Freund v. Butterworth, 165 F.3d 839, 870 (11th Cir. 1999) (en banc). “Prejudice is

presumed” if the petitioner demonstrates that an actual conflict of interest adversely

affected his lawyer’s performance. Strickland, 466 U.S. at 692.


      Because the Supreme Court has held that, “[a]n actual conflict for Sixth

Amendment purposes, is a conflict of interest that adversely affects counsel’s

performance,” if a defendant’s attorney represented the defendant and a testifying

witness against the defendant, and the defendant can establish that the two

representations created a conflict of interest that adversely affected the attorney’s


                                          38
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 39 of 41




representation of the defendant, then the defendant is entitled to a new trial under

the Sixth Amendment. Mickens v. Taylor, 535 U.S. 162, 172 n. 5 (2002), E.g.,

Lombardo v. United States, 222 F.Supp.2d 1367, 1384 (S.D. Fla. 2002). In the

instant case, substantial questions of conflict arise from the record, including but not

limited to, questions as to Ms. O’Connor’s intimate romantic relationship with a

police officer who was involved in the case.


      The Supreme Court has commented that, in some categories of cases,

prejudice will be presumed. One such category where prejudice will be presumed

is where counsel is laboring under an actual conflict of interest:


      In these circumstances, counsel breaches the duty of loyalty, perhaps
      the most basic of counsel’s duties. Moreover, it is difficult to measure
      the precise effect on the defense of representation corrupted by
      conflicting interests. Given the obligation of counsel to avoid conflicts
      of interest and the ability of the trial court to make early inquiry in
      certain situations likely to give rise to conflicts…it seems reasonable to
      maintain a fairly rigid rule of presumed prejudice for conflict of
      interest.

Strickland, citing Cuyler v. Sullivan, 446 U.S. 335, 345-350 (1980).

      Ineffective assistance of counsel claims in the context of conflicts of interest

are governed by the standard articulated by the Supreme Court in Cuyler and

established a two-part test that the courts use to evaluate whether an attorney is

constitutionally ineffective owing to a conflict of interest. To show ineffectiveness

under Cuyler, a petitioner must demonstrate: (a) that his defense attorney had an

                                          39
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 40 of 41




actual conflict of interest, and (b) that this conflict adversely affected the attorney's

performance. See Cuyler, id at 348-49, 100 S.Ct. 1708. In the case of Reynolds v.

Chapman, 253 F.3d1337, 1347-48 (11th Cir. 2001), the Eleventh Circuit said


      Cuyler further requires that a petitioner that has demonstrated an actual
      conflict show that the conflict “adversely affected” his lawyer's
      performance. … Reynolds need not show that the outcome of the
      proceeding would have been different had Hankins made the arguments
      in question. He merely must demonstrate that his attorney's conflict of
      interest had an effect upon the representation that he received. See
      Lightbourne, 829 F.2d at 1023. (“Once a defendant satisfies both
      prongs of the Cuyler test, prejudice is presumed and the defendant is
      entitled to relief.”)

      Earlier, in Baty v. Balkom, 661 F.2d 391, 396 (5th Cir. 1981), the Fifth Circuit

construed Cuyler as “not requiring proof of adverse effect on counsel in addition to

proof of an actual conflict of interest.” Accordingly, “prejudice must be presumed,

and except under the most extraordinary circumstances, the error cannot be

considered harmless.” Id at 395. The Eleventh Circuit expressly adopted this

construction in Barham v. United States, 724 F.2d 1529, 1531 (11th Cir. 1984),

holding that “[t]he threshold issue is whether there is an actual conflict; for if so

prejudice will be presumed.”


      In Ford v. Ford, 749 F.2d 681 (11th Cir. 1989), the Eleventh Circuit addressed

the question of whether a petitioner whose counsel had a conflict of interest could

enter a valid plea of guilty. Although, at first glance, this case may not seem


                                           40
          Case 1:19-mc-00338 Document 1 Filed 07/15/19 Page 41 of 41




appropriate in a situation where the petitioner went to trial, nevertheless, the facts

behind Mr. Carmona’s decision to go to trial make the case a proper one for this

Court’s consideration. In Ford, the court first noted the holding in Scott v.

Wainwright, 698 F.2d 427, 429 (11th Cir. 1983) that a guilty plea cannot have been

knowing and voluntary, if a defendant does not receive reasonably effective

assistance of counsel in connection with the decision to plead guilty (no different

from a defendant’s decision to go to trial) because the … [decision] does not then

represent an informed choice. (Emphasis added). Thus, where the court has

determined that the petitioner’s counsel represented conflicting interests, the

petitioner has been deprived of effective assistance of counsel, and his guilty

decision, his election of trial versus plea, cannot have been knowing or voluntary or

the product of an informed choice. See, Ford, supra at 683. In light of the facts, Mr.

Carmona received ineffective assistance of counsel, suffered prejudice and, based

on the facts, has met all of the criteria of Strickland. See, Thompson v. Wainwright,

784 F.2d 1103, 1105 (11th Cir. 1986).


NEEDS CERTIFICATE OF SERVICE AND STEVE’S NAME, ETC.




                                         41
